REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 9/27/21 has been entered in full. Claims 18-21 and 26 are canceled. Claims 25 and 27 are amended.
It is noted that in the claim listing filed on 9/27/21, claims 23 and 24 are indicated with a status of "(Withdrawn; Original)"; however, these claims were previously rejoined as set forth at page 2 of the 6/29/21 Office action, and therefore the correct status for these claims is "(Original)".
Claims 1-17, 22-25 and 27-30 are pending. 

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 9/27/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/29/21).
All objections to and/or rejections of cancelled claim 26 are moot.
The objection to claim 27 at page 3 is withdrawn in view of the amendments to the claim.
The rejection of claims 25 and 27 under 35 U.S.C. § 112(b) at pg 3-4 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17, 22-24 and 28-30 were indicated as allowable in the previous Office action, mailed 6/29/21. All objections to and/or rejections of claims 25 and 27 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17, 22-25 and 27-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646